Citation Nr: 0023464	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  94-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
October 1992.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The June 1993 rating decision granted service connection for 
maxillary sinusitis as noncompensable.  The January 1995 
hearing officer decision granted an increased evaluation of 
10 percent.  

The claims folder was transferred to the St. Petersburg, 
Florida VARO in October 1996 because the veteran had moved.  
The April 1997 rating decision continued the 10 percent 
evaluation.  

The Board remanded the case in June 1996 and September 1998 
to obtain additional medical records and VA examinations.  

The June 2000 representative's briefs raised inferred claims 
for service connection for migraine headaches and allergies 
as directly related to service or secondary to service-
connected sinusitis.  These matters are referred to the RO.  


REMAND

The veteran's claim for a rating in excess of 10 percent is 
well grounded because the veteran appealed the June 1993 
rating decision that granted service connection for sinusitis 
as noncompensable.  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  In this case, the VA has a duty to assist the 
veteran in obtaining a new VA examination because the May 
1999 VA examination was inadequate.  Contrary to the 
September 1998 Board remand instructions, the May 1999 VA 
examiner had no medical records to review other than past VA 
examination reports.  In addition, the examination report 
failed to describe the length and frequency of incapacitating 
and non-incapacitating sinusitis episodes in a year; the 
length, frequency, and severity of headaches and pain related 
to sinusitis; and the length and frequency of antibiotic 
treatments required by incapacitating episodes of sinusitis, 
if any, when the veteran has not suspended medications 
because she is pregnant or breast feeding a child.  If a 
diagnosis is not supported by the finding on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1999).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for sinusitis since 1997.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA nose and sinus 
examination.  Any further indicated 
special studies should be conducted.  The 
claims file, including the veteran's 
service medical records and post-service 
medical records, a separate copy of this 
remand, and copies of 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1996) (effective 
prior to October 7, 1996) and 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1999) 
(effective October 7, 1996) should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service nose and sinus conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's nose and 
sinus conditions and etiological, 
anatomical, pathological, laboratory, and 
prognostic data required for the ordinary 
medical classification; b) a full 
description of the effects of the 
disability upon the veteran's employment 
and ordinary activities; c) the length 
and frequency of incapacitating sinusitis 
episodes in a year; d) the length and 
frequency of non-incapacitating sinusitis 
episodes in a year; e) the length, 
frequency, and severity of headaches and 
pain related to sinusitis; f) and the 
length and frequency of antibiotic 
treatments required by incapacitating 
episodes of sinusitis, if any, when the 
veteran has not suspended medications 
because she is pregnant or breast feeding 
a child.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an initial 
rating in excess of 10 percent for 
sinusitis based on the entire evidence of 
record.  All pertinent law, regulations, 
and Court decisions should be considered, 
including 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1996) (effective prior to 
October 7, 1996) and 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1999) (effective 
October 7, 1996).  If the veteran's claim 
remains in a denied status, she and her 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


 

